PCIJ_B_05_EasternCarelia_LNC_NA_1923-04-27_APP_01_NA_NA_EN.txt. 6 [File F. c. VIL

LEAGUE OF NATIONS

To the Permanent Court of International Justice.

In execution of the Resolution of the Council of the League
of Nations adopted on April 21st, 1923, of which a certified
true copy is annexed hereto, 4)

And by virtue of the authorization given by this Reso-
lution,

The Secretary-General of the League of Nations

Has the honour to present to the Permanent Court of
International Justice the request of the Council that the
Court will, in accordance with Article 14 of the Covenant of
the League, give an advisory opinion upon the following |
question, taking into consideration the information which the
various countries concerned may equally present to the Court :

“Do Articles 10 and 1x of the Treaty of Peace between
Finland and Russia, signed at Dorpat on October 14th,
1920, and the annexed Declaration of the Russian Dele-
gation regarding the autonomy of Eastern Carelia,
constitute engagements of an international character
which place Russia under an obligation to Finland as
to the carrying out of the provisions contained therein ?”

The Secretary-General has further the honour to transmit
to the Court the documents?) relating to the question, of
which a list is attached hereto. ©)

(Signed) Eric DRUMMOND,
Secretary-General of the League of Nations.

April 27th, 1923.

 

1) See pages 7-8.
2) Not reproduced. (Note by the Registrar of the Court)
3) See pages 10-12.
